Citation Nr: 0611861	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  01-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic instability of the left knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the left knee.  

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.   

4.  Entitlement to an initial compensable rating for 
hemorrhoids.  

5.  Entitlement to an initial compensable rating for colon 
polyps.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran was scheduled for a videoconference hearing 
before the Board in August 2003.  This hearing was cancelled 
at his request.  The veteran has not requested that he be 
scheduled for another hearing.  

The Board remanded the case in October 2003 for further 
development, and the case was returned to the Board in 
November 2005.  


FINDINGS OF FACT

1.  Any lateral instability or subluxation of the veteran's 
left knee does not more nearly approximate moderate than 
slight.  

3.  The veteran's left knee disability is not productive of 
locking, limitation of extension, or limitation of flexion to 
less than 45 degrees

4.  The veteran's hearing loss disability is manifested by no 
more than level I hearing loss in both ears.  

5.  The veteran's hemorrhoids are not more than moderate in 
severity.  

5.  The veteran has no significant symptoms due to colon 
polyps or residuals thereof.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for traumatic arthritis of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2005).  

2.  The criteria for an initial rating in excess of 10 
percent for chronic instability of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2005).  

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  

4.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7336 (2005).  

5.  The criteria for a compensable disability rating for 
residuals of colon polyps have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.114, Diagnostic 
Codes 7319, 7329, 7344 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

In the present case, the veteran's claim was initially 
adjudicated following enactment of the VCAA.  In the 
statement of the case, he was informed of the criteria for 
evaluating his disabilities.  He was provided with the notice 
required by the VCAA, to include notice that he should submit 
any pertinent evidence in his possession, through 
correspondence dated in April 2004 and February 2005.  
Although he was not provided notice with respect to the 
effective date element of the rating claims, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that a higher initial rating is not in order 
for any of the disabilities at issue.  Consequently, no 
effective date for a higher rating will be assigned, so the 
failure to provide notice with respect to that element of the 
claim was no more than harmless error.

With respect to the duty to assist, the record reflects that 
all available evidence pertaining to the veteran's claims has 
been obtained.  In particular, the veteran's service medical 
records and post-service treatment records have been 
obtained.  In addition, the veteran has also been afforded 
several VA examinations in connection with his claims for 
higher evaluations.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such evidence.  In sum, the 
Board is satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

Following provision of the required notice and the completion 
of all indicated development of the record, the originating 
agency readjudicated the veteran's claims.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on any of the 
claims would have been different had complete VCAA notice 
been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Finally, the Board notes that the veteran has relocated 
without informing VA of his current address.  Consequently, 
even if the Board were to determine that the notice provided 
to the veteran is inadequate or that the current evidence is 
inadequate for rating purposes, further development of the 
record would not be in order because of the veteran's failure 
to cooperate.  In this regard, the Board notes that the Court 
has stated that it is, "the burden of the veteran to keep 
the VA apprised of his whereabouts.  If he does not do so, 
there is no burden on the part of the VA to turn up heaven 
and earth to find him."  Hyson v. Brown 5 Vet. App. 262, 265 
(1993).  The Court has also held that, "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  


II.  Factual Background

A review of the veteran's service medical records shows that 
he injured his left knee during basic training.  A June 1983 
record reflects that the veteran underwent arthroscopic 
surgery on the left knee, including a partial meniscectomy.  
He underwent arthroscopic surgery on the left knee again in 
April 1997 with debridement for a medial meniscus tear.  In 
November 1997, the veteran complained of rectal bleeding with 
no significant pain symptoms.  Minimal internal hemorrhoidal 
tissue was noted.  He subsequently underwent a colonoscopy 
and polypectomy.  The veteran underwent left anterior 
cruciate ligament reconstruction and removal of loose body in 
April 1998.  Additional records show continued complaints of 
left knee pain.  A September 1998 X-ray study shows 
satisfactory position and alignment of the left knee.  A 
December 1998 audiometric examination showed bilateral 
hearing loss.  The veteran complained of abdominal pain and 
rectal bleeding in May 1999.  No evidence of hemorrhoids or 
fissures was found on physical examination.  The veteran 
underwent a second colonoscopy in July 1999 with removal of 
an additional polyp.  A tiny internal hemorrhoid without 
evidence of anal fissure was noted.  

On VA general medical examination in December 2000, the 
veteran reported his history of left knee injuries and 
surgeries during active duty.  He reported current complaints 
of instability and locking pain in the left knee.  He also 
reported a history of bloody stools and colonoscopy during 
active service with removal of benign polyps.  He said that 
he had flare-ups of hemorrhoids from time to time with some 
bleeding.  Objective rectal examination was normal.  No 
deformities of the extremities were noted.  The diagnoses 
included residuals of left knee reconstructive surgery on the 
anterior cruciate ligament; reported hearing loss; history of 
benign colonic polyps; hemorrhoids and anal fissures.  

On VA bones examination in December 2000, the veteran 
complained of instability, giving way and locking of the left 
knee.  A left knee X-ray study showed evidence of anterior 
cruciate repair.  Small osteophytes about the distal femur 
and proximal tibia were also shown.  Some intercondylar 
eminence spurring was also seen.  No effusions were 
identified.  

On VA intestines examination in December 2000, the veteran 
reported a history of colon polyps and hemorrhoids.  He 
denied constipation but reported having diarrhea about once 
per week.  He also denied nausea, vomiting or abdominal pain.  
He said that he had rectal bleeding about once every three 
months, typically painful and usually of scant volume.  He 
also reported leakage of small volume fecal material, 
occurring about once every two months but denied overt fecal 
incontinence.  On physical examination, no perianal skin 
tags, no anal fissures and no perianal fecal staining were 
found.  Digital rectal examination was non-tender and 
revealed normal sphincter tone with no masses.  Proctoscopy 
revealed small internal hemorrhoids that were not thrombosed, 
actively bleeding or prolapsed/irreducible at the time of the 
evaluation.  The diagnoses included history of colon polyps, 
reportedly benign; internal hemorrhoids, grade one, and 
history of anal fissures.  

On VA audiological examination in January 2001, pure tone 
thresholds in the right ear were 10, 30, 60, and 60 decibels 
at 1000, 2000, 3000 and 4000 hertz, respectively.  The 
average pure tone threshold for the right ear was 40 percent.  
Pure tone thresholds in the left ear were 5, 35, 50, and 50 
decibels at the same frequencies.  The average pure tone 
threshold for the left ear was 35 percent.  Speech 
recognition scores were 94 percent for both ears.    

An April 2001 addendum to the December 2000 report notes a 
diagnostic assessment of chronically unstable left knee with 
ACL deficit and symptoms consistent with interarticular 
arthrosis.  

On VA examination in July 2005, it was noted that the veteran 
walked with a slight limp, using no assistive device.  He 
stated that he had left knee pain every day with swelling, 
locking, buckling, popping and grinding.  He wore a knee 
brace intermittently.  He took no medication for his left 
knee symptoms and had no activity restriction.  He said that 
he had flare-ups of left knee pain with cold, wet weather.  

Examination of his left knee revealed 5/5 motor strength with 
flexion and extension.  A deep tendon reflex was not able to 
be elicited.  The veteran had extension to 0 degrees and 
flexion to 110 degrees with pain on extreme of both.  Some 
mild anterior instability was also noted.  No significant 
crepitus, tenderness, warmth or effusion was shown.  The 
veteran reported a history of hemorrhoids with flares once or 
twice per month for three to four days.  He stated that he 
saw some blood with itching and burning.  He used Preparation 
H cream with no significant relief.  The veteran reported 
abdominal cramping, gas, and pain with nausea, vomiting, 
loose stools and rarely formed stools.  No significant 
anorexia was shown.  On examination he had a small 
hemorrhoidal tag with no evidence of active bleeding or stool 
leakage.  He had normal bowel sounds with no hepatic or 
splenetic enlargement and no palpable masses.  Diagnostic 
impressions included left knee status post three surgical 
procedures, including an ACL reconstruction; hemorrhoids, and 
colonic polyps.  The examiner noted that the veteran's left 
knee had no additional limitation due to pain, fatigue, 
weakness or lack of endurance following repetitive use.  X-
ray findings showed prior ACL repair without significant 
complications.  

On VA audiological examination in July 2005, pure tone 
thresholds in the right ear were 20, 50, 60, and 60 decibels 
at 1000, 2000, 3000 and 4000 hertz, respectively.  The 
average pure tone threshold for the right ear was 48 percent.  
Pure tone thresholds in the left ear were 15, 45, 55, and 60 
decibels at the same frequencies.  The average pure tone 
threshold for the left ear was 44 percent.  Speech 
recognition scores were 92 percent, bilaterally.

The veteran's VA outpatient records show that the veteran was 
seen for various complaints, to include left knee pain and 
digestive complaints, but they do not provide detailed 
findings pertaining to the veteran's left knee or show that 
the veteran was found to have any symptoms or functional 
impairment due to colon polyps or residuals thereof, nor do 
they show that the veteran was found to have large or 
thrombotic hemorrhoids, fissures, or any bleeding or anemia 
associated with the hemorrhoids.  


III.  General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).  


IV.  Analysis

A.  Left Knee 

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Removal of the semilunar cartilage, if symptomatic, 
will be rated 10 percent disabling. 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

A review of the medical evidence of records shows that the 
veteran has displayed full extension on VA examination with 
complaints of pain on extremes.  Muscle strength was normal.  
The examiner noted no additional functional limitation due to 
pain, fatigue, weakness or lack of endurance following 
repetitive use.  No tenderness, warmth or effusion was shown 
on objective evaluation.  The examiner specifically noted 
that the veteran had no "Deluca criteria" about his left 
knee.  In addition, there is no other objective evidence of 
any limitation of extension of the veteran's left knee.  
Therefore, it is clear that the disability does not warrant a 
compensable rating under Diagnostic Code 5261.

The record also demonstrates that a rating in excess of 10 
percent is not warranted on the basis of limitation of 
flexion.  At the July 2005 examination, the veteran was able 
to flex his left knee to 110 degrees with pain only 
experienced at the extreme of motion.  As noted above, muscle 
strength was normal and there was no increased functional 
impairment due to pain, fatigue, weakness or lack of 
endurance following repetitive use.  Accordingly, it is clear 
that when all pertinent disability factors are considered, 
flexion is not limited to less than 45 degrees as required 
for a rating in excess of 10 percent under Diagnostic Code 
5260.  

Moreover, although the veteran alleges that he experiences 
locking of the knee, no objective evidence of this is 
recorded in any of the VA outpatient records or VA 
examination reports.  Therefore, the disability does not 
warrant a rating under 5258.  In addition, while the veteran 
may symptoms due to removal of semilunar cartilage, a 
separate 10 percent rating is not warranted under Diagnostic 
Code 5259 because the symptoms warranting a 10 percent rating 
under Diagnostic Code 5259 are not sperate and distinct from 
those justifying a 10 percent rating under Diagnostic Code 
5260.

The record reflects that the veteran does have instability of 
the left knee.  At the July 2005 examination, he was found to 
have mild anterior instability.  He was not found to have 
lateral instability.  In addition, no complaint or finding of 
subluxation was noted at that examination, and there is no 
other objective evidence indicating that any lateral 
instability or subluxation of the veteran's left knee more 
nearly approximates moderate than slight.  Accordingly, the 
disability does not warrant more than a 10 percent rating 
under Diagnostic 5257.

The Board has considered whether there is any other basis for 
assigning a higher or separate compensable evaluation for 
this disability but has found none.  Moreover, the Board has 
considered the benefit-of-the-doubt doctrine but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  

B.  Bilateral Hearing Loss

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second. 38 C.F.R. § 
4.85(a) and (d) (2005).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral. 38 C.F.R. § 4.86.  

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the pure tone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the pure tone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss; thus, for example, 
with a percent of discrimination of 70 and average pure tone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

The Board notes that the veteran's hearing impairment does 
not fall into one of the exceptional patterns set forth 
above.  

The results of the VA audiometric testing in January 2001 and 
again in July 2005 are indicative of Level I hearing in both 
ears.  Level I hearing in both ears is considered 
noncompensable.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2005).  

Accordingly, a compensable rating is not warranted.  

C.  Hemorrhoids

Internal or external hemorrhoids warrant a noncompensable 
evaluation if they are mild or moderate.  Large or thrombotic 
hemorrhoids, which are irreducible with excessive redundant 
tissue, evidencing frequent recurrences, warrant a 10 percent 
evaluation.  A 30 percent evaluation is warranted for 
persistent bleeding with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336.

On VA examinations conducted in December 2000 and July 2005, 
the veteran reported that his hemorrhoids flared once or 
twice per month with itching, burning and bleeding.  On 
physical examination, a small, grade I internal hemorrhoid 
was found.  It was not thrombosed.  No active bleeding or 
anal fissures were shown.  

In fact, none of the medical evidence shows that the veteran 
has been found to have fissures or large or thrombotic 
hemorrhoids, nor does any of the medical evidence show 
persistent bleeding or anemia associated with the 
hemorrhoids.  Accordingly, the Board concludes that a 
compensable rating is not warranted.  

As the preponderance of the evidence the veteran's claim, the 
benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

D.  Colon Polyps

Diagnostic Code 7344 provides that benign neoplasms, 
exclusive of skin growths, are to be evaluated under an 
appropriate diagnostic code, depending on the predominant 
disability or the specific residuals after treatment.  38 
C.F.R. § 4.114, Diagnostic Code 7344 (2005).  

The originating agency has rated the disability under 38 
C.F.R. § 4.114, Diagnostic Code 7319, which provides that a 
noncompensable rating is warranted for mild irritable colon 
syndrome with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent rating is 
warranted for moderate irritable colon syndrome with frequent 
episodes of bowel disturbances with abdominal distress.  
The disability could also be evaluated under 38 C.F.R. § 
4.114, Diagnostic Code 7329, which provides that resection of 
the large intestine warrants a 10 percent evaluation if the 
symptoms are slight, a 20 percent evaluation if the symptoms 
are moderate, or a 30 percent evaluation if the symptoms are 
severe.   

The record reflects that the veteran has complained of 
various digestive symptoms when examined for compensation 
purposes and when seen by VA for treatment purposes.  None of 
the medical evidence attributes any of his complaints to the 
colon polyps or residuals thereof.  In essence, the objective 
medical evidence does not show that the veteran is 
experiencing any significant symptoms or functional 
impairment due to this disability.  Therefore, it is 
appropriately assigned a noncompensable evaluation. 

The Board has also determined that the benefit-of-the-doubt 
doctrine is not applicable to this claim because the 
preponderance of the evidence is against the claim.  



ORDER

An initial rating in excess of 10 percent for chronic 
instability of the left knee is denied.  

Entitlement to an initial rating in excess of 10 percent for 
traumatic arthritis of the left knee is denied.  

Entitlement to an initial compensable rating for bilateral 
hearing loss disability is denied.  

Entitlement to an initial compensable rating for hemorrhoids 
is denied.  

Entitlement to an initial compensable rating for colon polyps 
is denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


